WHITING, P. J.
(dissenting). Under the undisputed- evidence, the deceased- was as fully advised of the dangerous propensities of the 'bull as was the defendant. The undisputed' facts show gross negligence -on -the part of -deceased in .going into' the stall by the side -of this 'bull at a time when the bull was apparently thoroughly aroused) and when deceased was advised that he was not secured by the nose ring. 'Such negligence being undisputed, there w-as nothing to go to the jury, and it was error for the court to' refuse to' direct a verdict for -defendant.
GATES, J., -concurs in 'Hie dissent.